
	
		I
		112th CONGRESS
		1st Session
		H. R. 2967
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Cummings (for
			 himself and Mr. Lynch) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To enhance the long-term profitability of the United
		  States Postal Service through enhanced innovation, operational flexibility,
		  workforce realignment, and regulatory relief.
	
	
		1.Short title; table of
			 contents; references
			(a)Short
			 titleThis Act may be cited
			 as the Innovate to Deliver Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Title I—Postal Service Profitability and Revenue-Generating
				Enhancements
					Sec. 101. Authority to offer nonpostal services.
					Sec. 102. USPS balanced budget minimum requirement.
					Sec. 103. Enhanced pricing flexibility.
					Sec. 104. Investment of competitive product moneys.
					Sec. 105. Requirement that market-dominant products cover
				attributable costs.
					Sec. 106. PRC to revisit CPI cap instituted under
				PAEA.
					Sec. 107. Enhanced product innovation.
					Sec. 108. Repeal of uniform rate for books, films, and other
				materials.
					Sec. 109. USPS innovation officer and
				accountability.
					Title II—Postal Service Workforce Realignment and
				Right-Sizing
					Sec. 201. Treatment of surplus contributions to Federal
				Employees’ Retirement System.
					Sec. 202. Contributions to Thrift Savings Fund of voluntary
				separation incentive payments.
					Sec. 203. Modification of prepayment schedule relating to
				Postal Service Retiree Health Benefits Fund.
					Sec. 204. Study on USPS workforce realignment and right-sizing
				options.
					Sec. 205. Applicability of provisions relating to reductions in
				force.
					Sec. 206. Enhanced reporting on facility network
				initiatives.
					Title III—Postal Service Improvements and Regulatory
				Relief
					Sec. 301. Permit appeal rights for closing of postal stations
				and branches.
					Sec. 302. Intra-agency cooperative agreements.
					Sec. 303. Grouping of negotiated service
				agreements.
					Sec. 304. Simplification of process for classification of
				competitive products.
					Sec. 305. Development of new market-dominant classes of
				mail.
					Sec. 306. Expedited consideration of service changes by
				PRC.
				
			(c)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 39, United States Code.
			IPostal Service
			 Profitability and Revenue-Generating Enhancements
			101.Authority to
			 offer nonpostal services
				(a)Specific
			 powerSection 404(a) is
			 amended—
					(1)in paragraph (7),
			 by striking and at the end;
					(2)in paragraph (8),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(9)to provide nonpostal services in accordance
				with subsection (e).
							.
				
					(b)Nonpostal
			 servicesSection 404(e) is amended to read as follows:
					
						(e)(1)The Postal Service may
				provide nonpostal services that use the processing, transportation, delivery,
				retail network, technology or other resources of the Postal Service in a manner
				consistent with the public interest.
							(2)At least 90 days before offering new
				nonpostal services, the Postal Service shall request an advisory opinion from
				the Postal Regulatory Commission that evaluates the extent to which the
				provision of such nonpostal services—
								(A)would use the processing,
				transportation, delivery, retail network, technology, or other resources of the
				Postal Service; and
								(B)would be consistent with the public
				interest.
								(3)Within 45 days after receiving the
				request under paragraph (2), the Postal Regulatory Commission—
								(A)shall issue its advisory opinion to
				the Postal Service; and
								(B)shall transmit a copy of such opinion,
				together with the original request, to—
									(i)the Committee on Oversight and
				Government Reform of the House of Representatives; and
									(ii)the Committee on Homeland Security
				and Governmental Affairs of the Senate.
									(4)For purposes of this title, the term
				nonpostal services means services and products other than postal
				services as defined in section 102(5), including—
								(A)check-cashing services;
								(B)new technology and media
				services;
								(C)warehousing and logistics;
								(D)facility leasing; and
								(E)public internet access
				services.
								.
				
				102.USPS balanced
			 budget minimum requirementSubsection (b) of section 404 is
			 amended—
				(1)by striking
			 (b) and inserting (b)(1); and
				(2)by adding at the
			 end the following:
					
						(2)Except as otherwise explicitly prohibited
				by this title, within 180 days after the date of enactment of this paragraph,
				the Governors shall ensure that the rates and fees charged, and the level and
				quality of services provided, shall be adjusted so that the total revenues
				received by the Postal Service from all sources are at least equal to the total
				costs incurred in the provision of postal services, except that the Governors
				shall continue to provide all public services for which appropriations are made
				to the Postal Service under section
				2401.
						.
				103.Enhanced
			 pricing flexibilityThe second
			 sentence of section 404(c) is repealed.
			104.Investment of
			 competitive product moneysSection 2003 is amended—
				(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Notwithstanding
				any other provision of this section, if the Postal Service determines that the
				moneys of the Competitive Products Fund are in excess of current needs, it may
				invest such amounts as it considers appropriate in accordance with regulations
				which the Secretary of the Treasury shall prescribe within 180 days after the
				date of enactment of this
				Act.
						.
				105.Requirement that
			 market-dominant products cover attributable costs
				(a)RepealParagraph (2) of section 3622(c) is
			 repealed.
				(b)Each class To
			 bear attributable costsSection 3622(d)(1) is amended—
					(1)by redesignating
			 subparagraphs (A) through (E) as subparagraphs (B) through (F);
					(2)by inserting
			 before subparagraph (B) (as so redesignated by paragraph (1)) the following:
						
							(A)require that each class or type of mail
				service shall bear the direct and indirect postal costs attributable to such
				class or type through reliably identified causal relationships plus that
				portion of all other costs of the Postal Service reasonably assignable to such
				class or type;
							;
				and
					(3)in subparagraph
			 (B) (as so redesignated by paragraph (1)) by inserting , excluding
			 changes required to satisfy subparagraph (A), before to be
			 set.
					106.PRC to revisit
			 CPI cap instituted under PAEASection 3622 is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (13),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (14) as paragraph (15); and
					(C)by inserting after
			 paragraph (13) the following:
						
							(14)the value to the Postal Service of having
				pricing flexibility that would apply a price cap across all classes of market
				dominant products in comparison to a class-based price cap.
							; and
					(2)in subsection
			 (d)(3), by striking Ten and inserting
			 Five.
				107.Enhanced
			 product innovation
				(a)Dollar-Amount
			 limitation relating to market tests of experimental productsSection 3641(e)(1) is amended by striking
			 $10,000,000 and inserting $50,000,000.
				(b)Dollar-Amount
			 limitation relating to exemption authoritySection 3641(e)(2) is
			 amended by striking $50,000,000 and inserting
			 $100,000,000.
				108.Repeal of
			 uniform rate for books, films, and other materials
				(a)In
			 generalSection 3683 is
			 repealed.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 is
			 amended by repealing the item relating to section 3683.
				109.USPS innovation
			 officer and accountability
				(a)In
			 generalChapter 2 is amended
			 by adding at the end the following:
					
						209.USPS innovation
				officer and accountability
							(a)In
				generalThere shall be in the Postal Service a Chief Innovation
				Officer selected by the Postmaster General who shall have proven expertise and
				a record of success in 1 or more of the postal and shipping industry,
				innovation product research and development, marketing brand strategy, emerging
				communications technology, or business process management. The Chief Innovation
				Officer shall manage the Postal Service’s development and implementation of
				innovative postal and nonpostal products and services.
							(b)DutiesThe
				Chief Innovation Officer shall have as primary duties—
								(1)leading the
				development of innovative nonpostal products and services that will maximize
				revenue to the Postal Service;
								(2)developing
				innovative postal products and services, particularly those that utilize
				emerging information technologies, to maximize revenue to the Postal
				Service;
								(3)monitoring the
				performance of these products and services and revising them as needed to meet
				changing market trends; and
								(4)taking into
				consideration comments or advisory opinions, if applicable, issued by the
				Postal Regulatory Committee prior to the initial sale of innovative postal or
				nonpostal products and services.
								(c)Designation
								(1)DeadlineAs
				soon as practicable after the date of enactment of this section, but no later
				than October 1, 2012, the Postmaster General shall designate a Chief Innovation
				Officer.
								(2)ConditionNothing
				in this section shall be construed to prohibit an individual who holds another
				office or position in the Postal Service from serving as the Chief Innovation
				Officer under this chapter. However, the Chief Innovation Officer may not,
				while serving in such office, concurrently hold any other office or position in
				the Postal Service.
								(d)Innovation
				strategy
								(1)In
				generalNot later than 24 months after the date of enactment of
				this section, the Postmaster General shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives a comprehensive strategy
				for maximizing revenues through innovative postal and nonpostal products and
				services.
								(2)Matters to be
				addressedAt a minimum, the strategy required by this section
				shall address—
									(A)the specific
				innovative postal and nonpostal products and services to be developed and
				offered by the Postal Service, including the nature of the market to be filled
				by each product and service and the likely date by which each product and
				service will be introduced;
									(B)the cost of
				developing and offering each product or service;
									(C)the anticipated
				sales volume of each product and service;
									(D)the anticipated
				revenues and profits expected to be generated by each product and
				service;
									(E)the likelihood of
				success of each innovative product and service as well as the risks associated
				with the development and sale of each innovative product and service;
									(F)the trends
				anticipated in market conditions that may affect the success of each product
				and service over the next 5 years; and
									(G)the metrics that
				will be utilized to assess the effectiveness of the innovation strategy.
									(3)Strategy
				updatesThe strategy required
				by this section shall be updated every 3 years and submitted to the Committee
				on Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Reform of the House of Representatives, and the Postal
				Regulatory Commission with the President’s annual budget request.
								(e)Report on
				performance
								(1)In
				generalThe Postmaster
				General shall submit to the Committee on Homeland Security and Governmental
				Affairs of the Senate, the Committee on Oversight and Government Reform of the
				House of Representatives, and the Postal Regulatory Commission with the
				President’s annual budget request a report that details the Postal Service’s
				progress in implementing the Innovation Strategy.
								(2)Matters to be
				addressedAt a minimum, the report required by this section shall
				address—
									(A)the revenue
				generated by each product and service developed through the Innovation Strategy
				and the costs of developing and offering each such product and service for the
				preceding year;
									(B)the total sales
				volume and revenue generated by each product and service on a monthly basis for
				the preceding year;
									(C)trends in the
				markets filled by each product and service;
									(D)products and
				services identified in the Innovation Strategy that are to be discontinued, the
				date on which the discontinuance will occur, and the reasons for the
				discontinuance;
									(E)alterations in
				products and services identified in the Innovation Strategy that will be made
				to meet changing market conditions, and an explanation of how these alterations
				will ensure the success of the products and services; and
									(F)the performance of
				the Innovation Strategy according to the metrics identified in subsection
				(d)(2)(G).
									(f)Comptroller
				General
								(1)In
				generalThe Comptroller General shall conduct a study on the
				implementation of the innovation strategy not later than 4 years after the date
				of enactment of this section.
								(2)ContentsAt
				a minimum, the Comptroller General shall assess the effectiveness of the Postal
				Service in identifying, developing, and selling innovative postal and nonpostal
				products and services. The study shall also include—
									(A)an audit of the
				costs of developing each innovative postal and nonpostal product and service
				developed or offered by the Postal Service;
									(B)the sales volume
				of each such product and service;
									(C)the revenues and
				profits generated by each such product and service; and
									(D)the likelihood of
				continued success of each such product and service.
									(3)SubmissionThe
				results of the study required under this subsection shall be submitted to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of
				Representatives.
								.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 2 is
			 amended by adding at the end the following:
					
						
							209. USPS innovation officer and
				accountability.
						
						.
				IIPostal Service
			 Workforce Realignment and Right-Sizing
			201.Treatment of
			 surplus contributions to Federal Employees’ Retirement SystemSection 8423(b) of title 5, United States
			 Code, is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting after
			 paragraph (4) the following:
					
						(5)If, for any of
				fiscal years 2011 through 2016, the amount computed under paragraph (1)(B) is
				less than zero (in this paragraph referred to as surplus postal
				contributions), the amount of those surplus postal contributions shall
				be used by the United States Postal Service only for the purposes of—
							(A)providing
				voluntary separation incentive payments (as established under section 3523) for
				eligible employees; and
							(B)providing
				voluntary separation incentive payments (as established under section 3523) in
				conjunction with voluntary early retirement authority for eligible employees
				under sections 8336(d)(2) or
				8414(b)(1)(B).
							.
				202.Contributions
			 to Thrift Savings Fund of voluntary separation incentive payments
				(a)Section 8351(b)(2)
			 of title 5, United States Code, is amended—
					(1)by striking the
			 matter before subparagraph (C) and inserting the following:
						
							(2)(A)An employee or Member
				may contribute to the Thrift Savings Fund in any pay period any amount of such
				employee’s or Member’s basic pay for such pay period.
								(B)An employee may contribute (by direct
				transfer to the Fund) any part of any voluntary separation incentive payment
				that the employee receives under section
				3523.
								;
				and
					(2)by adding at the
			 end the following:
						
							(D)Notwithstanding section 2105(e), in
				this paragraph, the term employee includes an employee of the
				United States Postal Service or the Postal Regulatory
				Commission.
							.
					(b)Section 8432(a) of
			 title 5, United States Code, is amended—
					(1)by redesignating
			 paragraph (3) as (4);
					(2)by striking the
			 matter before paragraph (4) (as so redesignated by paragraph (1)) and inserting
			 the following:
						
							(a)(1)An employee or Member may contribute to the
				Thrift Savings Fund in any pay period, pursuant to an election under subsection
				(b), any amount of such employee’s or Member’s basic pay for such pay
				period.
								(2)An employee may contribute (by direct
				transfer to the Fund) any part of any voluntary separation incentive payment
				that the employee receives under section 3523.
								(3)Contributions made under paragraph (1)
				pursuant to an election under subsection (b) shall, with respect to each pay
				period for which such election remains in effect, be made in accordance with a
				program of regular contributions provided in regulations prescribed by the
				Executive
				Director.
								;
					(3)adding at the end
			 the following:
						
							(5)Notwithstanding section 2105(e), in
				this subsection the term employee includes an employee of the
				United States Postal Service or of the Postal Regulatory
				Commission.
							.
					(c)RegulationsThe
			 Executive Director of the Federal Retirement Thrift Investment Board shall
			 promulgate regulations to carry out the amendments made by this section.
				203.Modification of
			 prepayment schedule relating to Postal Service Retiree Health Benefits
			 Fund
				(a)Section 8909a(d)(2)(B) of title 5, United
			 States Code, is amended—
					(1)by striking
			 2017 and inserting 2012;
					(2)by striking
			 2056 and inserting 2051.
					(b)Section
			 8909a(d)(3)(A) is amended—
					(1)in clause (iii),
			 by inserting and at the end;
					(2)in clause (iv), by
			 striking the semicolon and inserting a period; and
					(3)by striking
			 clauses (v) through (x).
					(c)Section
			 8909a(d)(3)(B) is amended by striking 2017 and inserting
			 2012.
				204.Study on USPS
			 workforce realignment and right-sizing options
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on Oversight
			 and Government Reform of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on workforce
			 reduction or realignment methods which could be used by the United States
			 Postal Service to align its workforce with its needs.
				(b)Contents of the
			 reportThe report required under subsection (a) shall include the
			 following:
					(1)The projected
			 workforce needs of the Postal Service, given the current mail volumes and the
			 demand for Postal services.
					(2)Possible options
			 for allowing Postal Service employees who are eligible for voluntary early
			 retirement to deposit voluntary separation incentive payments to obtain service
			 credit or to otherwise allow such payments to be credited in the computation of
			 retirement annuity benefits.
					(3)The workforce
			 authorities available to the Postal Service under existing law, including for
			 reductions in force and voluntary separation incentive payments.
					(4)Any training,
			 retraining, or hiring that may be required by the authority the Postal Service
			 is granted under this Act to develop and offer for sale nonpostal products and
			 services.
					205.Applicability
			 of provisions relating to reductions in forceSection 1005 is amended by adding at the end
			 the following:
				
					(g)(1)Except as otherwise
				provided by any collective bargaining agreement entered into under chapter 12,
				the provisions of subchapter I of chapter 35 of title 5 and the regulations
				implementing such subchapter, shall apply to employees of the Postal Service
				who hold positions that are within bargaining units under section 1202.
						(2)Before using the authority provided
				in paragraph (1), the Postal Service shall demonstrate to the Office of
				Personnel Management how it will comply with section 3502(a)(4) of title
				5.
						.
			206.Enhanced reporting
			 on facility network initiativesSection 404(d) is amended by adding at the
			 end the following:
				
					(7)(A)The Postmaster General shall submit to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of Representatives
				and the Postal Regulatory Commission a report that details plans to close or
				suspend a Postal Service retail or processing facility during the period to
				which such report pertains. The first such report shall be submitted not later
				than 120 days after the date of enactment of this paragraph. Reports shall be
				submitted semiannually thereafter.
						(B)Each report submitted by the Postal
				Service under subparagraph (A) shall address, at a minimum—
							(i)the specific retail and processing
				facilities the Postal Service plans to suspend or close;
							(ii)the anticipated date of suspension or
				closure of each such facility;
							(iii)the cost of continued operations at
				the facilities for which closure is planned;
							(iv)the purpose of each such suspension
				or closure, as determined by paragraph (2)(A);
							(v)plans for the establishment of
				alternative access points for retail facilities listed in clause (i), including
				the date on which each such alternative access point shall open for business
				and the planned location of each such alternative access point;
							(vi)how each facility closure conforms
				with previously filed actions for suspension or closure;
							(vii)the timeline for closure or
				suspension activities described in paragraphs (1) and (3), and all other formal
				closure or suspension activities planned in connection with the retail facility
				closure;
							(viii)how work performed at mail
				processing facilities recommended for closure or consolidation will be
				transferred or absorbed by other facilities within the network;
							(ix)cost savings expected or achieved
				from consolidation of both retail and mail processing facilities;
							(x)the impact of each planned closure on
				postal employees, including relocation or reassignment plans; and
							(xi)the status of ongoing suspensions or
				closures identified in previous
				reports.
							.
				
			IIIPostal Service
			 Improvements and Regulatory Relief
			301.Permit appeal
			 rights for closing of postal stations and branchesSection
			 404(d) is amended by adding after paragraph (7) (as added by section 206) the
			 following:
				
					(8)The provisions of paragraphs (1) through
				(6) shall apply to postal stations and branches in the same manner as the
				provisions apply to post
				offices.
					.
			302.Intra-agency
			 cooperative agreements
				(a)In
			 generalSection 411 is
			 amended—
					(1)in the section
			 heading, by inserting ;
			 authority for intra-service agreement after
			 agencies; and
					(2)adding at the end
			 the following:
						
							(b)The Office of the
				Inspector General of the United States Postal Service and other components of
				the Postal Service may enter into intra-service agreements to furnish to each
				other property, both real and personal, and personal and nonpersonal services.
				The furnishing of property and services under this section shall be under such
				terms and conditions, including reimbursability, as the head of the component
				concerned and the Inspector General shall deem
				necessary.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 is
			 amended by striking the item relating to section 411 and inserting the
			 following:
					
						
							411. Cooperation with other Government
				agencies; authority for intra-service
				agreement.
						
						.
				303.Grouping of
			 negotiated service agreementsSection 3622(d)(1), as amended by section
			 105(b), is further amended—
				(1)in subparagraph
			 (E) (as so redesignated by section 105(b)), by striking and at
			 the end;
				(2)in subparagraph
			 (F) (as so redesignated by section 105(b)), by striking the period and
			 inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(G)treat similar or related agreements between
				the Postal Service and postal users collectively as a single product for
				purposes of this section to the extent the Commission deems such treatment to
				be consistent with policies of this
				title.
						.
				304.Simplification
			 of process for classification of competitive productsSection 3642(b) is amended (in the matter
			 before paragraph (1)) by striking in accordance with and
			 inserting the following: as expeditiously as practicable. The Commission
			 shall promptly admit a product into the competitive category if it
			 meets.
			305.Development of
			 new market-dominant classes of mail
				(a)Section 102 is amended—
					(1)in paragraph (9),
			 by striking and at the end;
					(2)in paragraph (10),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(11)class of mail means a
				grouping of similar products, subject to section 3622(d)(2)(A), as further
				defined by the Postal Regulatory
				Commission.
							.
					(b)Section
			 3622(d)(2)(A) is amended by inserting or under section 3643
			 after Act.
				(c)(1)Subchapter III of
			 chapter 36 is amended by adding at the end the following:
						
							3643.New classes of
				mail
								(a)In
				generalUpon request of the Postal Service or users of the mails,
				or upon its own initiative, the Postal Regulatory Commission may change the
				classes of mail to which the annual limitation under section 3622(d)(1) applies
				by adding new classes of mail. The Postal Regulatory Commission shall, within
				18 months after the date of enactment of this section, promulgate (and may from
				time to time thereafter revise) regulations to carry out this section.
								(b)CriteriaAll
				determinations by the Postal Regulatory Commission under subsection (a) shall
				be made in accordance with the following criteria:
									(1)New
				marketDominant classes of mail shall consist of products in the
				sale of which the Postal Service exercises sufficient market power that it can
				effectively set the price of such product substantially above costs, raise
				prices significantly, decrease quality, or decrease output, without risk of
				losing a significant level of business to other firms offering similar
				products.
									(2)Products covered
				by postal monopolyAny new classes of mail containing any
				products covered by the postal monopoly shall be subject to the requirements of
				section 3622(d)(1). For purposes of the preceding sentence, the term
				product covered by the postal monopoly means any product the
				conveyance or transmission of which is reserved to the United States under
				section 1696 of title 18, subject to the same exception as set forth in the
				last sentence of section 409(e)(1).
									(3)Additional
				considerationsIn making any decision under this section, due
				regard shall be given to—
										(A)the availability
				and nature of enterprises in the private sector engaged in the delivery of the
				product involved;
										(B)the views of those
				who use the product involved on the appropriateness of the proposed action;
				and
										(C)the likely impact
				of the proposed action on small business concerns (within the meaning of
				section 3641(h)).
										(c)Notification and
				publication requirements
									(1)Notification
				requirementThe Postal Service shall, whenever it requests to add
				a new class of mail, file with the Postal Regulatory Commission and publish in
				the Federal Register a notice setting out the basis for its determination that
				the product satisfies the criteria under subsection (b). The provisions of
				section 504(g) shall be available with respect to any information required to
				be filed.
									(2)Publication
				requirementThe Postal Regulatory Commission shall, whenever it
				changes the list of market-dominant classes of mail, prescribe new lists of
				classes of mail. The revised lists shall indicate how and when any previous
				lists are superseded, and shall be published in the Federal Register.
									(d)ProhibitionExcept
				as provided in section 3641, a class of mail that involves the physical
				delivery of letters, printed matter, or packages may be offered by the Postal
				Service unless it has been assigned as a new class of mail—
									(1)under this
				subchapter; or
									(2)by or under any
				other provision of
				law.
									.
					(2)The table of sections at the
			 beginning of chapter 36 is amended by inserting after the item relating to
			 section 3642 the following:
						
							
								3643. New classes of
				mail.
							
							.
					306.Expedited
			 consideration of service changes by PRCSection 3661 is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)If the Postal
				Service seeks expedited processing for time-sensitive advisory opinions, it
				shall state such request in its proposal filed under subsection (b) and the
				Commission, to the extent practical and in accordance with subsection (d),
				shall comply with the request for expedited
				consideration.
						.
				
